                 Case 21-50213-KBO   Doc 9-1   Filed 05/25/21   Page 1 of 3




                             EXHIBIT 1 TO ORDER




DOCS_DE:233960.2 57095/002
                   Case 21-50213-KBO                 Doc 9-1         Filed 05/25/21           Page 2 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    In re:                                                                      Chapter 7

    BAYOU STEEL BD HOLDINGS, LLC, et al.,1                                      Case No. 19-12153 (KBO)

                                     Debtors.                                   (Jointly Administered)

    GEORGE L. MILLER, in his capacity as Chapter 7                              Adv. Proc. No. 21-50213 (KBO)
    Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
    et al.,

                                    Plaintiff,

    vs.

    LHOIST NORTH AMERICA OF ALABAMA LLC,

                                    Defendant.

    THIRD STIPULATION FOR FURTHER EXTENSION OF TIME FOR DEFENDANT
       TO ANSWER, MOVE OR OTHERWISE RESPOND TO THE COMPLAINT

                    Plaintiff, George L. Miller in his capacity as chapter 7 trustee of Bayou Steel BD

Holdings, L.L.C., et al., (the “Plaintiff”), for the estates of the above-captioned debtors (the

“Debtors”) in the above-captioned cases pending under chapter 7 of title 11 of the United States

Code (the “Bankruptcy Code”), by and through his undersigned counsel and defendant Lhoist

North America of Alabama LLC (the “Defendant,” and together with Plaintiff, the “Parties”),

enter into this Third Stipulation for Further Extension of Time for the Defendant to Answer,

Move or Otherwise Respond to the Complaint (the “Stipulation”) and hereby stipulate and agree

as follows:

             1.     The Parties agree and stipulate that the time within which the Defendant may



1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC, a Delaware
limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).



DOCS_DE:233485.3 57095/002
                 Case 21-50213-KBO         Doc 9-1     Filed 05/25/21      Page 3 of 3




answer, move, or otherwise plead in response to the Complaint [D.I. 1] in the above-captioned

adversary proceeding is hereby extended to and including June 25, 2021.

        2.       Except as specifically set forth herein, all rights, claims and defenses of the Parties

are fully preserved.

Dated: May 25, 2021                          PACHULSKI STANG ZIEHL & JONES LLP

                                              /s/ Peter J. Keane
                                              Bradford J. Sandler (DE Bar No. 4142)
                                              Andrew W. Caine (CA Bar No. 110345)
                                              Peter J. Keane (DE Bar No. 5503)
                                              919 North Market Street, 17th Floor
                                              P.O. Box 8705
                                              Wilmington, Delaware 19899-8705 (Courier 19801)
                                              Telephone: (302) 652-4100
                                              Facsimile: (302) 652-4400
                                              Email: bsandler@pszjlaw.com
                                                        acaine@pszjlaw.com
                                                        pkeane@pszjlaw.com

                                             Counsel to Plaintiff

                                             and

                                             KELLY HART & HALLMAN LLP

                                             /s/ Nancy Ribaudo
                                             Nancy Ribaudo
                                             Katherine T. Hopkins
                                             201 Main Street, Suite 2500
                                             Fort Worth, Texas 76102
                                             Tel: (817) 878-9377
                                             Fax: (817) 878-9280
                                             Email:nancy.ribaudo@kellyhart.com
                                             katherine.hopkins@kellyhart.com

                                             Counsel to Defendant




DOCS_DE:233485.3 57095/002                         2
